FILED
                              NOT FOR PUBLICATION                           DEC 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ERIKA ALDANA DE MARQUEZ,                          No. 10-71724

               Petitioner,                        Agency No. A077-976-771

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Erika Aldana de Marquez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.

We review for substantial evidence the agency’s factual findings, and review de


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo questions of law. Rodriguez-Echeverria v. Mukasey, 534 F.3d 1047, 1050

(9th Cir. 2008). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Aldana de

Marquez knowingly encouraged and assisted another alien in seeking entry to the

United States in violation of law. See 8 U.S.C. § 1182(a)(6)(E)(i); Altamirano v.

Gonzales, 427 F.3d 586, 592 (9th Cir. 2005) (requiring an affirmative act of

assistance or encouragement in order to establish alien smuggling).

      Contrary to Aldana de Marquez’s contention, the agency’s admission of the

Form I-213, Record of Deportable/Inadmissible Alien, was fundamentally fair.

See Espinoza v. INS, 45 F.3d 308, 310 (9th Cir. 1995) (admission of Form I-213 is

fair absent evidence of coercion or that the statements do not belong to petitioner).

      Aldana de Marquez’s claim under 8 C.F.R. § 287.3(c) is unavailing. See

Samayoa-Martinez v. Holder, 558 F.3d 897 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                          2                                    10-71724